Citation Nr: 1750764	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran had service in the U.S. Army Reserves, with a period of active duty for training from June 16, 1994 to September 7, 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in November 2016.  A transcript of the hearing has been associated with the record. 

This appeal was previously before the Board in January 2017, at which time it was remanded for further development.  Unfortunately, for the reasons stated below, the Board finds that it must once again be REMANDED to the Agency of Original Jurisdiction.  VA will inform the Veteran when further action, on her part, is required.


REMAND

As noted in its January 2017 remand, the Veteran has current diagnoses of PTSD and depression. 

The record shows that, in May 1994, the Veteran was examined for purposes of her entrance into the Army Reserves.  At that time, she denied having any mental health conditions.  Documentation associated with the record indicates that her adult niece was murdered the next month, just days prior to the Veteran's entrance into the Reserves on June 16, 1994.  Although her service treatment records are silent for any psychiatric treatment or diagnoses, the Veteran has asserted that her PTSD and depression preexisted service, and that the murder of her niece triggered her depression and PTSD, which was then aggravated by her subsequent service. 

The record also contains three letters from the Veteran's various private physicians, describing the different lengths of time that they each treated her for her mental health conditions; however, none of the letters adequately address a link, if any, between the Veteran's PTSD and depression diagnoses and her military service, or any aggravation of the conditions by military service. 

In January 2017, the Veteran underwent a VA mental health examination.  At that time, the Veteran reported that she had been receiving "relatively consistent" psychiatric treatment since the fall of 1994.  The VA psychologist opined that he was unable to determine when the Veteran's PTSD had its onset and could not address any link or aggravation of the condition by military service. 

The Board finds this examination to be inadequate.  Essentially, the VA examiner determined that he could not provide an answer without resorting to speculation.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  Thus, as the examiner did not fully explain why he was unable to render an opinion, the examination report must be found inadequate.  The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that another VA examination is necessary.

Importantly, the Veteran has reported that she has been treated for her mental health conditions on a regular basis since 1994; however, her file is devoid of any records pertaining to such treatment.  The Board recognizes that the January 2017 VA examiner was unable to confirm an onset date for the Veteran's PTSD; upon remand, all available mental health treatment records should be obtained and associated with the record so as to facilitate an adequate medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide the necessary authorization(s) to obtain any outstanding private medical records pertinent to her claim, to specifically include records from the Montgomery East Family Practice and Park Place Psychiatry, LLC.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Then, when all available treatment records have been associated with the record, schedule the Veteran for a VA psychiatric evaluation, preferably conducted by an examiner other than the one who performed the January 2017 examination.  The claims folder should be made available to the examiner.  He or she is then asked to address the following:

a) Whether there is clear and unmistakable evidence that the Veteran's diagnosed mental health conditions, specifically PTSD and depression, pre-existed her 1994 service in the Army Reserves.

b) If the Veteran clearly and unmistakably entered the Army Reserves with a pre-existing mental health disability, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such pre-existing mental health disability did not undergo an increase in the underlying pathology during that period of service.  If there was an increase in severity of the Veteran's mental health condition, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

c) If there is no clear and unmistakable evidence that a mental health condition pre-existed the Veteran's June 1994 to September 1994 period of active duty for training, then the examiner is asked whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the condition had its onset in, or is directly related to, that period.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




